 1   MCGREGOR W. SCOTT
     United States Attorney
 2   CAMERON L. DESMOND
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
     Facsimile: (916) 554-2900
 5

 6   Attorneys for Plaintiff
     United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   IN THE MATTER OF THE APPLICATION                  CASE NO: 2:20-SW-0249 DB
     OF THE UNITED STATES OF AMERICA
12   FOR SEARCH WARRANTS CONCERNING:

13   A. The residence located at 2039 Tennessee St,     -------------- ORDER TO UNSEAL SEARCH
                                                       [PROPOSED]
        Vallejo, California;                           WARRANT AND SEARCH WARRANT
14                                                     AFFIDAVIT
15   B. The person of Joseph Gage McCready
        TOMSON, DOB: **-**-1990, California
16      Driver’s License #****5212;

17   C. Cellular telephones assigned call numbers
        (707) 980-8104 and 510-478-4899 used by
18      Joseph Gage McCready TOMSON, and
        any cellular telephone located on his person
19
        or under his control; and
20
     D. Blue 2004 Toyota Prius with License
21      Plate CA 5JHS181

22

23          Upon application of the United States of America and good cause having been shown,

24          IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, hereby

25 ordered unsealed.

26    Dated: March 31, 2020
                                                           The Honorable Edmund F. Brennan
27                                                         UNITED STATES MAGISTRATE JUDGE
28

      ORDER TO UNSEAL SEARCH WARRANT AND
      SEARCH WARRANT AFFIDAVIT                         1
